     Case 1:19-cv-01054-NONE-BAM Document 28 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    REBIO RONNIE TOWNSEND,                            Case No. 1:19-cv-01054-NONE-BAM (PC)
12                       Plaintiff,                     ORDER REQUIRING DEFENDANT
                                                        KATHERINE HEMELA TO SHOW CAUSE
13           v.                                         WITHIN THIRTY DAYS WHY DEFAULT
                                                        SHOULD NOT BE ENTERED
14    HEMELA, et al.,
                                                        (ECF No. 27)
15                       Defendants.
                                                        ORDER DIRECTING CLERK’S OFFICE TO
16                                                      SERVE COURTESY COPY
17                                                      THIRTY (30) DAY DEADLINE
18

19          Plaintiff Rebio Ronnie Townsend (“Plaintiff”) is a civil detainee proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is being detained

21   pursuant to California’s Mentally Disordered Offender (“MDO”) law, California Penal Code

22   §§ 2970, et seq. Individuals detained under the MDO law are considered civil detainees and are

23   not prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d

24   1136, 1140 (9th Cir. 2000).

25          On March 5, 2020, the Court found service of the first amended complaint appropriate as

26   to Defendants Katherine Hemela, Calvin Dean Kilcrease, and Simarjit Gill for the claim that the

27   manner by which Plaintiff’s forced medication has been carried out is in violation of the

28   Fourteenth Amendment. (ECF No. 14.) On March 18, 2020, the Court ordered the United States
                                                       1
     Case 1:19-cv-01054-NONE-BAM Document 28 Filed 08/07/20 Page 2 of 2

 1   Marshal to initiate service of process on Defendants Hemela, Kilcrease, and Gill. (ECF No. 16.)

 2          Defendant Gill returned a waiver of service on April 20, 2020, and Defendant Kilcrease

 3   returned a waiver of service on June 12, 2020. (ECF Nos. 20, 25.) Both Defendants Gill and

 4   Kilcrease have since responded to the complaint. (ECF Nos. 21, 26.)

 5          A summons was returned unexecuted for Defendant Hemela on March 25, 2020,

 6   indicating that Defendant Hemela was no longer employed at DSH-Coalinga, and there was no

 7   forwarding address available. (ECF No. 17.) The United States Marshal attempted service a

 8   second time, and on July 14, 2020, filed a USM-285 form indicating that on July 9, 2020,

 9   Defendant Hemela was personally served at a residential address in Thousand Oaks, California.

10   (ECF No. 27.) The deadline for the filing of Defendant Hemela’s answer to the complaint was

11   therefore July 30, 2020. Fed. R. Civ. P. 12(a)(1)(A)(i).

12          Accordingly, it is HEREBY ORDERED that:

13      1. Within thirty (30) days from the date of service of this order, Defendant Hemela shall

14          show cause why default should not be entered against her;

15      2. To facilitate the ability to comply with this order, Defendant Hemela’s obligation to

16          respond to the complaint is extended thirty (30) days from the date of service of this

17          order; and

18      3. The Clerk’s Office shall serve a courtesy copy of this order on Katherine Hemela at the

19          address listed in the July 14, 2020 USM-285 form, (ECF No. 27).

20
     IT IS SO ORDERED.
21

22      Dated:     August 6, 2020                               /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       2
